Kavanagh, J. (dissenting).
We dissent. While petitioners in this proceeding do not argue that arbitration of the issues is prohibited by public policy concerns, we conclude, for the same reasons as we did in Matter of New York State Off. of Children & Family Servs. (Lanterman) (62 AD3d 1109 [2009] [decided herewith]), that the parties did not agree, and for that matter could not have agreed, “to arbitrate the particular dispute” of respondent Victor Ortiz’s lack of the statutorily required certification (Matter of County of Chautauqua v Civil Serv. Empls. Assn., Local 1000, AFSCME, AFL-CIO, County of Chautauqua Unit 6300, Chautauqua County Local 807, 8 NY3d 513, 519 [2007]). Therefore, we would reverse Supreme Court’s order and grant a permanent stay of arbitration.
Cardona, P.J, concurs. Ordered that the order is affirmed, without costs.